680 S.E.2d 717 (2009)
Arthur O. ARMSTRONG
v.
Superior Court Trial Judge Julius A. ROUSSEAU.
No. 283P09.
Supreme Court of North Carolina.
July 13, 2009.
Arthur O. Armstrong, Pro Se.
Julius A. Rousseau, Pro Se.

ORDER
Upon consideration of the petition filed by Defendant on the 9th of July 2009 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Guilford County:
Dismissed by order of the Court in Conference this the 13th of July 2009.